Judgment, Supreme Court, New York County, entered August 4, 1972, unanimously modified, on the law, to reduce the recovery for the plaintiff Janet Frankel by $75,000 to the sum of $425,000 pursuant to CPLR 4533-b. The judgment, as thus reduced, is further unanimously modified, on the law and on the facts, and a new trial granted on the issue of damages as between plaintiff-respondent Janet Frankel and defendant-appellant and otherwise affirmed, with $60 costs and disbursements of this appeal to abide the event, unless the plaintiff-respondent Janet Frankel within 20 days of service upon her by the defendant-appellant of a copy of the order entered hereon, with notice of entry, serves and files in the office of the clerk of the trial court a written stipulation consenting to further reduce the verdict to $350,000, and to the entry of an amended judgment in accordance therewith, in which event the judgment as so amended is unanimously affirmed, without costs and without disbursements. In our opinion, the verdict in favor of plaintiff Janet Frankel was excessive to the extent indicated. Concur — Stevens, P. J., McGivern, Markewich, Nunez and Tilzer, JJ.